Citation Nr: 1113544	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  08-15 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from prior to May 29, 2009 for degenerative joint disease, tendinitis, acromioclavicular joint, right shoulder. 

2.  Entitlement to an initial compensable rating from prior to April 22, 2008 for hypertension.

3.  Entitlement to an effective date earlier than August 15, 2007 for the award of a 10 percent rating for thinning medial meniscal, left knee.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to September 1977 and from May 2004 to January 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A videoconference hearing was held in May 2010, before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.

At the hearing, the Veteran indicated that he wished to withdraw the issues of current increased ratings for a right shoulder disability, a knee disorder, and hypertension.  Accordingly, these claims are not currently in appellate status before the Board.

In a July 2009, rating decision, the RO increased the assigned disability rating for a right shoulder disability from 10 to 20 percent, effective from May 29, 2009, and increased the assigned disability rating for hypertension from 0 to 10 percent, effective April 22, 2008.  Later in August 2009, the Veteran submitted a notice of disagreement from the July 2009, rating decision as to the "effective dates".

In a November 2009, supplemental statement of the case, the RO addressed the issues of entitlement to an earlier effective date for the evaluation of a right shoulder disability, currently evaluated as 20 percent disabling, effective May 29, 2009, and entitlement to an earlier effective date for the evaluation of hypertension, currently evaluated as 10 percent disabling, effective April 22, 2008.  

Regarding the question of entitlement to an earlier effective date for a 20 percent rating for a right shoulder disability and entitlement to an earlier effective date for a 10 percent rating for hypertension, because the Veteran's appeal originated from a May 2007, rating decision that granted service connection, he is actually appealing the original assignment of disability evaluations following an award of service connection.  Thus, the claims actually involve the propriety of the initial disability rating assigned during the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established).

The July 2009, rating decision, in which the RO increased the initial disability rating for a right shoulder disability from 10 to 20 percent, effective May 29, 2009 and increased the initial hypertension disability from 0 to 10 percent, effective April 22, 2008, remain in controversy because the staged ratings assigned for the periods before May 29, 2009 and April 22, 2008 remain less than the maximum available benefit awardable for each period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In other words, on appeal regarding the 20 percent rating for a right shoulder disability, is not technically a question of entitlement to an earlier effective date for a 20 percent rating for a right shoulder disability, but rather the claim of entitlement to an initial rating in excess of 10 percent prior to May 29, 2009.  See Fenderson supra.; see also Hart supra.   

Similarly, on appeal regarding the 10 percent rating for the hypertension disability, is not technically a question of entitlement to an earlier effective date for a 10 percent rating for a hypertension, but rather the claim of entitlement to an initial rating in excess of 0 percent prior to April 22, 2008.  See Fenderson supra.; see also Hart supra.   

Thus far, the RO has limited its consideration of the Veteran's psychiatric claim to the matter of his entitlement to service connection for PTSD.  The evidence shows that he has been diagnosed with acquired psychiatric disorders other than PTSD, however, to include depression.  Under the circumstances, the Board finds that the Veteran's claim should be expanded.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).  It is noted that there are new regulations concerning PTSD that will be for additional consideration as the case undergoes additional development. 

The issues of entitlement to an effective date earlier than August 15, 2007 for the award of a 10 percent rating for thinning medial meniscal, left knee, entitlement to a TDIU, and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's dominant shoulder is his right shoulder.

2.  Prior to May 29, 2009, the record evidence shows that the Veteran's right shoulder disability did not manifest in limitation of motion of the arm at shoulder level, recurrent dislocation, fibrous union of the humerus, nonunion of the humerus, loss of head of the humerus, ankylosis or impairment of the clavicle or scapula.

3.  Prior to April 22, 2008, there is no evidence to show that the Veteran's diastolic pressure was predominantly 100 or more, or that his systolic pressure was predominantly 160 or more.

4.  The Veteran is currently diagnosed with PTSD which has been attributed to his service in Iraq.

5.  The Veteran was assigned to the 1st Battalion 150th Aviation unit that was located at Speicher at Al Sahra air base near Tikrit, Iraq.  Speicher was subject to enemy mortar and rocket attacks on multiple occasions while the Veteran was stationed there.

6.  It is at least as likely as not that the Veteran's currently diagnosed psychiatric disorder, to include PTSD, is related to his experiences while performing active military service on Iraq.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent from prior to May 29, 2009 for degenerative joint disease, tendinitis, acromioclavicular joint, right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5019, 5003, 5201 (2010).

2.  The criteria for an initial compensable rating for hypertension prior to April 22, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.21, 4.104, Diagnostic Code 7101 (2010).

3.  With resolution of reasonable doubt in the appellant's favor, PTSD was incurred as a result of the Veteran's active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's right shoulder and hypertension claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA as to these issues.

Regarding the Veteran's claim for an acquired psychiatric disorder to include PTSD, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  The Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.  Thus, in cases of evaluation of musculoskeletal injuries there must be adequate consideration of functional impairment including impairment from painful motion, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; VAOPGCPREC 09-98 (Aug. 14, 1998); DeLuca v. Brown, 8 Vet. App. 202 (1995). 


I.  Entitlement to an initial rating in excess of 10 percent prior to May 29, 2009 for degenerative joint disease, tendinitis, acromioclavicular joint, right shoulder.

The Veteran's right shoulder was evaluated under Diagnostic Code 5201, the criteria for limitation of motion of the arm.  Limitation of motion of the arm to shoulder level is evaluated as 20 percent disabling for either arm.  Limitation of motion to midway between the side and shoulder level is evaluated as 30 percent disabling for the major arm, and 20 percent disabling for the minor arm.  Limitation of motion to 25 degrees from the side is considered 40 percent disabling for the major arm and 30 percent disabling for the minor arm.  38 C.F.R. § 4.71a, Code 5201.

Normal range of motion for a shoulder is zero to 180 degrees of both forward flexion and abduction, and 90 degrees of both internal and external rotation.  38 C.F.R. § 4.71a, Plate I.

Additional limitation of function due to pain, weakness, excess fatigability and incoordination are for consideration.  38 C.F.R. §§ 4.40, 4.45, 4.59.

A September 2004 X-ray demonstrated degenerative changes of the right acromioclavicular (AC) joint without evidence of separation.  Associated clinical records reported tenderness but a full range of shoulder motion.

The Veteran underwent a VA examination in April 2007.  It was noted that the Veteran was right handed.  He reported aching and throbbing in nature which bothered him intermittently on a daily basis.  He had side effects approximately 4 times a year.  He complained of associated right shoulder weakness, stiffness and fatigability.  An MRI of the right shoulder from August 2005 revealed degenerative changes about the AC joint.  On examination, there was no obvious asymmetry of the bilateral shoulders.  Range of motion of the right shoulder demonstrated flexion from 0 to 120 degrees with pain throughout the range.  Abduction was 0 to 145 degrees with pain at the end of range.  External rotation was 0 to 90 degrees and internal rotation was 0 to 80 degrees with pain at end of range.  There would be some decrease in range of motion with repetitive use but it was not possible to quantify the exact limitation in degrees.  There was no change due to fatigue, weakness or incoordination.  An X-ray report documented mild degenerative changes of the right shoulder and AC joint.  The diagnosis was chronic right shoulder pain.  He had degenerative joint disease of the right shoulder and AC joint along with a component of tendinitis.

The Veteran underwent a VA examination in April 2008.  On examination there was no atrophy, spasms or other muscle abnormalities.  The Veteran had full range of motion of his right shoulder.  An MRI revealed slightly increased thickness and increased T2 signal in the distal aspect of the supraspinatus tendon suggestive of tendinopathy.  Tendon tear/degenerative change could not be excluded.  The examiner noted that there was no significant MRI evidence of a right shoulder condition.

For a 20 percent evaluation for the shoulder disorder, it must be demonstrated that motion be limited to shoulder level, which is 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.  The April 2007 examination report shows flexion to 120 degrees and abduction to 145 degrees.  The motion is less than normal but is in excess of shoulder level.  The rating assigned contemplates some painful movement and his complaints of pain alone do not provide a basis for an initial higher rating.  The April 2008 VA examination demonstrated full range of motion of the right shoulder,

Thus, no competent medical evidence of record shows any limitation of motion that would meet the criteria for a 20 percent evaluation under Diagnostic Codes 5201.  See also Deluca, supra.  For these reasons, an initial evaluation in excess of 10 percent prior to May 29, 2009 is not warranted.  Neither ankylosis nor impairment of the humerus, clavicle or scapula is demonstrated, thus an evaluation in excess of 10 percent is not warranted under any other provisions that contemplate shoulder disabilities. 

As such, an initial rating in excess of 10 percent for the period to May 29, 2009 for degenerative joint disease, tendinitis, AC joint, right shoulder is not warranted and the claim must be denied.
II.  Entitlement to an initial compensable rating prior to April 22, 2008 for hypertension.

The Veteran's service-connected hypertension is currently rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension when diastolic pressure is 100 or more; or when systolic pressure is predominantly 160 or more; or when there is a history of diastolic pressure predominantly 100 or more and continuous medication for control is required.  A 20 percent rating is assigned when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.

Note (1) indicates that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of the section, hypertension is defined as diastolic pressure of 90mm or greater and isolated hypertension is defined as systolic blood pressure of predominantly 160mm or greater with a diastolic pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.

In this case, the Board notes that in order for the Veteran to receive a compensable disability rating prior to April 22, 2008, his diastolic pressure must be 100 or more or his systolic pressure is predominantly 160 or more. 

Review of the service treatment records reveals an isolated blood pressure reading around 160 or slightly more diastolic, and isolated diastolic readings over 90, but in neither case are these the predominate readings.  It appears that blood pressure medication was started during service for readings over 140 systolic and 90 diastolic.  The blood pressure was on good control in service with the use of medication.

A December 2004 treatment note recorded a blood pressure reading of 139/100.

A January 2005 treatment note recorded a blood pressure reading of 151/79.

A May 2005 treatment note recorded a blood pressure reading of 132/94.

A July 2005 treatment note recorded the Veteran's blood pressure readings for the month of July.  The highest blood pressure reading was 163/96.

An August 2005 treatment note recorded a blood pressure reading of 147/83.

The Veteran underwent a VA examination in April 2007.  The Veteran reported being diagnosed with hypertension while in service in 2005.  He had no symptom complaints.  He was currently on Lisinopril.  Blood pressure readings were 146/82, and 148/86.  The diagnosis was hypertension.

A March 2008 VA treatment note recorded a blood pressure reading of 136/80.

April 22, 2008 blood pressure readings were 159/101, 154/104 and 158/99.

Prior to April 22, 2008, there has been one instance in July 2005, where there was a systolic reading of 160 or more.  However, the remaining systolic readings have all been under 160.  There has also been only one instance in December 2004, where there was a diastolic reading of 100 or more.  However, the remaining diastolic readings have all been under 100.  The evidence is therefore against a finding that diastolic blood pressure is predominantly 100 or more or that systolic blood pressure is predominantly 160 or more.

The Board notes that the Veteran required continuous medication throughout the period under review.  However, as noted above, there was only one occasion in which the Veteran's systolic pressure was above 160 and one occasion where the Veteran's diastolic pressure was 100.  Accordingly it cannot be found that his systolic blood pressure was predominantly 160 or more or diastolic pressure was 100 or more.  Again, this is similar to the situation reported in the service treatment records.

As there is no evidence of predominant blood pressure readings that meet or approximate the criteria for a higher rating, the preponderance of the evidence is against the assignment of an initial compensable evaluation for his service connected hypertension prior to April 22, 2008.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21. 

Finally, the Board has considered whether "staged" ratings are appropriate. See Fenderson, supra.  The record, however, does not support assigning different percentage disability ratings during the period in question.  

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's right shoulder and hypertension disabilities are appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  Moreover, there is nothing to suggest that these disorders caused any significant work interference, certainly not to the extent to warrant extraschedular consideration.



III.  Entitlement to service connection for a psychiatric disorder, to include PTSD.

Legal Criteria

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, as noted above, given the other psychiatric diagnoses of record, the Board finds that, consistent with the ruling in Clemons, the Veteran's appeal for service connection for psychiatric disability must be broadly construed to encompass both claims for service connection for PTSD and for psychiatric disability other than PTSD, to include depression.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The regulation was recently amended, effective July 13, 2010, to eliminate the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The newly amended regulation provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.303(f)(3)).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that his psychiatric disorder was caused by experiences that occurred while he was in Iraq.  In statements and testimony, he claimed that he was constantly taking incoming fire when he was with the 1st Battalion 150th Aviation Unit where he was a cook and a mechanic.  The Veteran specifically noted that he was assigned at Forward Operations Base (FOB) Speicher, outside Tikrit from May 2004 to November 2005.  The Veteran contended that FOB Speicher came under rocket and mortar attack multiple times and that he was badly shaken by these incidents.  The Veteran specifically described an event in December 2004 when his convoy came under attack and also other mortar attacks that took place in June or July 2005.

Service treatment records confirm that the Veteran was stationed with the HHC 1st - 150th Aviation GSAB.

Additionally, in a May 2008 buddy statement, a fellow soldier reported that the Veteran "risked his life over in Iraq with the rockets and mortars".

In a November 2008 report, the Center for Unit Records Research (CURR) indicated that the 1st Battalion 150th Aviation was an Army National Guard unit that was located at FOB Speicher at Al Sahra air base near Tikrit, Iraq.  The unit arrived in December 2004.  While the Veteran's unit was not recorded in any of the available attack and incident files (which CURR noted were incomplete), FPB Speicher received incoming rockets on two occasions in December 2004 and on one January 2005.

A May 2008 VA examiner diagnosed the Veteran with PTSD and indicated that while it was not clear whether the Veteran's stressors were verified at this point, "those he described would meet PTSD criteria."  Other diagnoses are also on file from various examiners.

While the Veteran's reports concerning an event in December 2004 when his convoy came under attack were not verified, CURR confirmed that the 1st Battalion 150th Aviation was an Army National Guard unit that was located at FOB Speicher at Al Sahra air base near Tikrit, Iraq and that rocket and mortar attacks occurred at Speicher on multiple occasions in December 2004 and January 2005. The Veteran's record of service indicates that he was assigned to the 1st Battalion 150th Aviation during this time.  It is at least as likely as not that the Veteran was with his company at Speicher during these attacks.  See, e.g. Pentecost v. Principi, 16 Vet. App. 124, 129 (2002) (finding that evidence that the Veteran's unit was subject to attacks corroborated the Veteran's allegations that he was subject to such attacks).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

The examiner who performed the May 2008 VA examination of the Veteran attributed the Veteran's PTSD to the Veteran's experiences while in Iraq.  Thus, it is reasonable to conclude that it is at least as likely as not that the Veteran's experiences while assigned to the 1st Battalion 150th Aviation, including exposure to mortar and rocket attacks, contributed to the development of his currently diagnosed PTSD.  Thus, a confirmed stressor was reasonably established.  Therefore, giving the benefit of the doubt to the Veteran, his acquired psychiatric disorder to include PTSD is shown to be at least as likely as not to be related to his military service.


ORDER

Entitlement to an initial rating in excess of 10 percent prior to May 29, 2009 for degenerative joint disease, tendinitis, acromioclavicular joint, right shoulder is denied.

Entitlement to an initial compensable rating prior to April 22, 2008 for hypertension is denied.

Service connection for an acquired psychiatric disorder to include PTSD is granted.


REMAND

Review of the record reveals that service connection for a left knee disorder was granted by a rating action of February 2008.  A general notice of disagreement was entered in March 2008.  It did not specifically indicate that the disagreement included the effective date, but statements and testimony at the hearing reveal that there is a continued claim for an earlier effective date.

As to the TDIU claim, it was denied by rating action of July 2009.  A disagreement was filed in August 2009.  A statement of the case (SOC) has not been sent to the Veteran regarding these issues.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court indicated that in a case in which a Veteran expressed disagreement in writing with a decision by an agency of original jurisdiction and the agency of original jurisdiction failed to issue an SOC the Board remanded the matter for issuance of an SOC.  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Regarding his tinnitus claim, the Board notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran contends that he has developed tinnitus as a result of acoustic trauma sustained during active service.  He testified that he was exposed to noise exposure on firing ranges. 

A September 2008 VA audiological assessment noted that the Veteran had a long standing history of ringing in the ears.  However, the audiologist who conducted the assessment did not express an opinion as to whether or not the Veteran's tinnitus was related to active service.  Accordingly, the Veteran should be scheduled for an examination in order to determine the nature and etiology of any tinnitus that may be present. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination for opinions as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has tinnitus as a result of active service.  The examiner should solicit a detailed history of any symptoms or treatment during active service and of the continuation of any such symptoms after service.  It should be indicated if it is possible to have tinnitus in a case where evidence suggests otherwise normal hearing, if essentially normal hearing is again found.  Reasons and bases should be provided for all conclusions.

2.  The RO should issue a statement of the case to the Veteran addressing the matters of entitlement to an effective date earlier than August 15, 2007 for the award of a 10 percent rating for thinning medial meniscal, left knee and entitlement to a TDIU including citation to all relevant law and regulation pertinent to these claims.  The TDIU claim should not be readjudicated prior to the assignment of a rating for the PTSD service connected herein.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


